Citation Nr: 0422027	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  03-27 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to an increased rating for service-connected 
left eye amblyopia and ex-anopia with no light perception, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  



INTRODUCTION

The veteran has served on active duty from April 1951 to July 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
claims of entitlement to service connection for post-
traumatic stress disorder, and entitlement to an increased 
rating for service-connected left eye amblyopia and ex-anopia 
with no light perception, currently evaluated as 30 percent 
disabling.  

A review of the veteran's claim (VA Form 21-526), received in 
February 2001, shows that he filed a claim for service 
connection for an anxiety disorder and depression.  The claim 
for an anxiety disorder was acknowledged in an April 2002 
Veterans Claims Assistance Act of 2000 (VCAA) notification 
letter.  However, in its November 2002 decision, the RO 
recharacterized the issue solely as one of entitlement to 
service connection for PTSD.  The Board further notes that 
since November 2002, additional medical reports showing 
treatment for psychiatric symptoms have been associated with 
the claims file.  Some of these reports specifically note 
anxiety and/or a depressive disorder.  See e.g., July 2002 
and August 2003 reports from Dr. Lumen Vera.  In summary, it 
appears that the veteran's claim for an acquired psychiatric 
disorder (other than PTSD) has never been adjudicated by the 
agency of original jurisdiction.  This claim is referred to 
the RO for appropriate action.  


REMAND

The veteran has presented a claim of entitlement to an 
increased rating for service-connected left eye amblyopia and 
ex-anopia with no light perception, currently evaluated as 30 
percent disabling.  

The Board initially notes that the veteran is not service-
connected for any disability of the right eye. The appellant 
is not blind in his right eye; therefore, his right eye is 
considered normal for rating purposes.  See 38 C.F.R. §§ 
3.383(a), 4.14 (2003).

Eye evaluations are governed by 38 C.F.R. §§ 4.75-4.84a.  
Under 38 C.F.R. § 4.83a, the percentage evaluation will be 
found from table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.

Under 38 C.F.R. § 4.84a, Diagnostic Code (DC) 6070, blindness 
in one eye, having only light perception, will be considered 
30 percent disabling if visual acuity in the other eye is 
20/40 or better.  Under DC 6069, a 40 percent evaluation is 
warranted for blindness in one eye, having only light 
perception, and vision of 20/50 in the other eye.

The veteran was most recently afforded a VA eye examination 
over five years ago, in September 1998.  This report shows 
that the veteran is blind in his service-connected left eye, 
which has no light perception, and that vision in the right 
eye is 20/40 (corrected and uncorrected).  However, a visual 
field report accompanying the VA examination report contains 
a handwritten notation that indicates that the veteran's 
right eye (O.D.) visual acuity was 20/50.  It is not clear 
which of these findings is correct and, thus, it is unclear 
whether the criteria for an increased rating have been met.  
Under the circumstances, the Board concludes that a remand is 
required for the scheduling of a VA eye examination.  

With regard to the claim for PTSD, the veteran was most 
recently afforded a VA mental disorders examination over five 
years ago, in September 1998.  Since that time, a number of 
medical reports showing treatment for psychiatric symptoms, 
and a handwritten statement from Dr. Vega containing a 
diagnosis of PTSD, have been associated with the claims file.  
VA's fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous examination which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Under the 
circumstances, the Board concludes that a remand is required 
for the scheduling of a VA medical examination.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his eye, and psychiatric, 
symptoms since August 2003 (i.e., since 
the most recent medical evidence of 
record), which are not currently 
associated with the claims file.  After 
securing any necessary releases, the RO 
should obtain these records.  

2.  After completion of the above, the RO 
should make arrangements for the veteran 
to be afforded an examination to 
ascertain the nature of all psychiatric 
disability present and the proper 
diagnoses thereof, specifically to 
include whether post-traumatic stress 
disorder is present.  If appropriate, 
psychological testing should be 
accomplished.  If PTSD is diagnosed, the 
examiner must specify for the record the 
stressor(s) relied upon to support the 
diagnosis.  The report of examination 
should include the complete rationale for 
all opinions expressed.  The claims file 
must be made available to the examiner 
for review.

3.  The veteran should be afforded a VA 
examination for evaluation of his eye 
disorder.  The entire claims file must be 
made available to the examiner, and the 
examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, including tests of the 
veteran's field of vision, and all 
clinical findings should be reported in 
detail.

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
either of the determinations remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




